                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

RONALD SCHROEDER,

               Plaintiff,                             Case No.: 2:20-cv-01066-WED

v.

CITY OF MUSKEGO,

               Defendant.



            CITY OF MUSKEGO’S ANSWER TO PLAINTIFF’S COMPLAINT


       Defendant, City of Muskego, by its attorneys, Crivello Carlson, S.C., submit the following

Answer to Plaintiff’s Complaint as follows:

                                        Nature of the Case

       1.      Answering paragraph 1, the City admits that plaintiff attached “Exhibit A” but

denies plaintiff’s allegations regarding this Exhibit. As further answer, this answering defendant

affirmatively alleges that the remaining content of paragraph 1 fails to set forth allegations of fact

and therefore no responsive pleading is required. To the extent said remaining content of

paragraph 1 includes an allegation of fact, the City denies.

       2.      Answering paragraph 2 and its subparagraphs, the City lacks knowledge or

information sufficient to form a belief as to the truth of the allegations and, therefore, denies the

same. As further answer, the City denies that plaintiff’s allegations are entirely accurate or

complete and, therefore, denies the same.

       3.      Answering paragraph 3, the City lacks knowledge or information sufficient to form

a belief as to the truth of the allegations and, therefore, denies the same. As further answer,




            Case 2:20-cv-01066-LA Filed 09/11/20 Page 1 of 5 Document 7
affirmatively allege that the plaintiff’s rights were not violated or infringed upon by this answering

defendant and, therefore, denies all allegations of constitutional violations

                                          Jurisdiction and Venue

        4.      Answering paragraph 4, admit that the Court has jurisdiction over constitutional

claims but denies plaintiff’s rights were violated or infringed upon by the City.

        5.      Answering paragraph 5, this answering defendant admits.

                                                 The Parties

        6.      Answering paragraph 6, this answering defendant admits that the City of Muskego

is a municipal corporation located in Waukesha County. As further answer, denies that plaintiff’s

allegations are entirely accurate or complete and, therefore, denies the same.

        7.      Answering paragraph 7, this answering defendant lacks knowledge or information

sufficient to form a belief as to the truth of the allegations asserted and, therefore, denies the same.

                                       Facts Relevant to the Plaintiff

        8.      Answering paragraph 8, this answering defendant lacks knowledge or information

sufficient to form a belief as to the truth of the allegations asserted and, therefore, denies the same.

        9.      Answering paragraph 9, this answering defendant lacks knowledge or information

sufficient to form a belief as to the truth of the allegations asserted and, therefore, denies the same.

        10.     Answering paragraph 10, this answering defendant lacks knowledge or information

sufficient to form a belief as to the truth of the allegations asserted and, therefore, denies the same.

        11.     Answering paragraph 11, this answering defendant lacks knowledge or information

sufficient to form a belief as to the truth of the allegations asserted and, therefore, denies the same.

        12.     Answering paragraph 12, this answering defendant lacks knowledge or information

sufficient to form a belief as to the truth of the allegations asserted and, therefore, denies the same.



                                                   2

              Case 2:20-cv-01066-LA Filed 09/11/20 Page 2 of 5 Document 7
As further answer, this answering defendant denies that plaintiff’s allegations are entirely accurate

or complete and, therefore, denies the same.

                                        COUNT I
                                FOURTEENTH AMENDMENT
                                SUBSTANTIVE DUE PROCESS

        13.      Answering paragraph 13, this answering defendant repeats, realleges and

incorporates herein by reference all allegations, averments, denials and affirmative defenses

contained within the text of this responsive pleading.

        14.     Answering paragraph 14, this paragraph fails to set forth allegations of fact and

asserts claimed conclusions of law to which no responsive pleading is required. To the extent said

paragraph contains allegations of fact, this answering defendant denies knowledge or information

sufficient to form a belief as to the truth of the allegations asserted and, therefore, denies the same.

        15.     Answering paragraph 15, denies that the plaintiff’s allegations are entirely accurate

or complete and therefore, denies the same.

        16.      Answering paragraph 16 and its subparagraphs, this answering defendant denies.

        17.     Answering paragraph 17, this answering defendant denies.

        Answering the WHEREFORE clause and it subparagraphs, this answering defendant

denies all allegations of constitutional violations or that the plaintiff is entitled to any recovery.

As further answer, the City lacks knowledge or information sufficient to form a belief as to the

truth of the allegations asserted and, therefore, denies the same.




                                                   3

              Case 2:20-cv-01066-LA Filed 09/11/20 Page 3 of 5 Document 7
                                       COUNT II
                                FOURTEENTH AMENDMENT
                               EQUAL PROTECTION CLAUSE

       18.      Answering paragraph 18, this answering defendant repeats, realleges and

incorporates herein by reference all allegations, averments, denials and affirmative defenses

contained within the text of this responsive pleading.

       19.     Answering paragraph 19, this answering defendant denies.

       Answering the WHEREFORE clause and it subparagraphs, this answering defendant

denies all allegations of constitutional violations or that the plaintiff is entitled to any recovery.

As further answer, the City lacks knowledge or information sufficient to form a belief as to the

truth of the allegations asserted and, therefore, denies the same.

                                  AFFIRMATIVE DEFENSES

       As and for affirmative defenses to plaintiff’s Complaint, Defendant submits the following:

       a.      the injuries and damages sustained by the plaintiff, if any, were caused in whole or
               in part by the acts or omissions of the plaintiff and his failure to mitigate;

       b.      the injuries and damages sustained by the plaintiff, if any, were caused in whole or
               in part by the acts or omissions of persons other than this answering defendant;

       c.      the Complaint contains claims which fail to state a claim upon which relief may be
               granted as against this answering defendant;

       d.      plaintiff failed to state a claim for and are not legally entitled to compensatory
               damages, or attorneys’ fees and costs;

       e.      plaintiff may lack standing, or some of his claims may be moot and the lack of
               standing or mootness may deprive the Court of jurisdiction;

       f.      plaintiff may not be entitled to equitable or declaratory relief because there is no
               substantial or immediate irreparable injury or a justifiable controversy; and

       g.      this defendant reserves the right to amend this answer to assert additional defenses
               as discovery proceeds.




                                                  4

             Case 2:20-cv-01066-LA Filed 09/11/20 Page 4 of 5 Document 7
WHEREFORE, the defendant respectfully requests the following relief:

1.     for a dismissal of plaintiff’s Complaint upon its merits and with prejudice;

2.     for the costs and disbursements of this action;

3.     for reasonable actual attorneys’ fees pursuant to 42 U.S.C. § 1988; and

4.     for such other relief as this Court deems just and equitable.

         THE DEFENDANT HEREBY DEMANDS A JURY TRIAL

Dated this 11th day of September, 2020.

                               BY: s/Amy J. Doyle                                     .
                                   AMY J. DOYLE
                                   State Bar No.: 1001333
                                   Attorneys for Defendant, City of Muskego
                                   CRIVELLO CARLSON, S.C.
                                   710 North Plankinton Avenue, Suite 500
                                   Milwaukee, WI 53203
                                   Phone: 414-271-7722
                                   Fax: 414-271-4438
                                   Email: adoyle@crivellocarlson.com




                                          5

     Case 2:20-cv-01066-LA Filed 09/11/20 Page 5 of 5 Document 7
